        Case 1:11-cr-00936-RJS Document 141 Filed 06/09/21 Page 1 of 2
                                         U.S. Department of Justice

                                              United States Attorney
                                              Southern District of New York

                                              United States District Courthouse
                                              300 Quarropas Street
                                              White Plains, New York 10601



                                              June 9, 2021
                                                               IT IS HEREBY ORDERED THAT the
BY CM/ECF
                                                               request to extend the parties'
                                                               respective deadlines for
The Honorable Richard J. Sullivan                              submission of materials listed
United States Circuit Judge 1                                  in the Court's June 3 order is
United States Court of Appeals for the Second Circuit          GRANTED. The government shall
                                                               submit its materials by June 15,
40 Foley Square
                                                               2021, and Supervisee's counsel
New York, New York 10007                                       shall submit his materials by
                                                               June 22, 2021.
      Re:    United States v. Casimir Griffin,
             11 Cr. 936 (RJS)
                                                                      06/09/21
Dear Judge Sullivan:

        The Government writes respectfully—with defendant Casimir Griffin’s con-
sent—to request that the Court extend the deadlines it imposed upon the parties. In
particular, on June 3, 2021, this Court adjourned the scheduled VOSR hearing in this
matter to June 25, 2021, and ordered the Government to submit its witness list, ex-
hibit list, and 3500 material to the Court by this Friday, June 11, 2021, and Griffin
to file its submission in response, stating whether he intends to call any additional
witnesses or introduce any additional exhibits, by June 18, 2011. Griffin’s counsel
and the Government have been discussing a potential disposition that would avoid
the need for an evidentiary hearing; however, Griffin’s counsel has experienced de-
lays in getting to speak with his client. Accordingly, in order to allow the parties to
continue the disposition discussions, the parties respectfully request that the dead-
lines be extended by two business days: to Tuesday, June 15 for the Government, and
to Tuesday, June 22 for Griffin. If the parties arrive at an agreed-upon disposition
that obviates the need for a hearing, they will write to the Court, outlining that pro-
posed disposition, in advance of those deadlines.




1Sitting by designation as a United States District Judge for the Southern District of
New York
       Case 1:11-cr-00936-RJS Document 141 Filed 06/09/21 Page 2 of 2

Hon. Richard J. Sullivan
June 9, 2021
Page 2 of 2

      Please feel free to contact me with any questions or issues.

                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             United States Attorney


                                       By:   ___________________________________
                                             Michael D. Maimin
                                             Assistant United States Attorney
                                             (914) 993-1952

cc:   John Kaley, Esq. (by electronic mail and CM/ECF)
      United States Probation Officer Erica Cudina (by electronic mail)




                                         2
